        Case 2:18-cv-02664-DDC-GEB Document 1-1 Filed 12/05/18 Page 1 of 7
                                                     ELECTRONICALLY FILED
                                         .LERK   oF rHE LEAl.J.l'f8Rif,UûilÎ" o,rr*,"r couRr
                                                      CASE NUMBER:      201 8-CV-000246



               IN THE DISTRICT COURT OF LEAVENWORTH COUNTY, KANSAS




KELSEY FISHER,

          Plaintiff,

vs.                                                            Case No
                                                               Court No.


BASEHOR-LINWOOD
LINIFIED SCHOOL DISTRICT NO. 458,

          Defendant.




                                     PETITION       R DAMAGES


         Plaintiff Kelsey Fisher ("Fisher"), for her Petition against defendant Basehor-Linwood

unified School District No. 458 ("usD 458"),      states and alleges as follows:

I   .    Plaintiff Fisher is an individual and resident of DeSoto, Kansas.

2.       Defendant USD 458 is a public school district located in Leavenworth County, Kansas.

3   '    Jurisdiction and venue are properly placed inasmuch as all transactions relevant to this

         action arose in Leavenworth County, Kansas.

4'       This court possesses subject matter jurisdiction over the matters at issue herein, inasmuch

         as   plaintiff Fisher has been issued a Notice of Right to Sue dated July 17,2018   as to her

         underlying Charge      of   Discrimination before the Equal Employment Opportunity
      Case 2:18-cv-02664-DDC-GEB Document 1-1 Filed 12/05/18 Page 2 of 7




        Commission, as now issued to her by the United States Department of Justice with and on

        behalf of the Equal Employment Opportunity Commission.

                                    FACTUAL BACKGROUND

5       Plaintiff Fisher was previously employed by defendant USD 458 for over two years with

        her most recent position being that of a Family and Consumer Sciences educator.

6       During the course of plaintifls employment with defendant, plaintiff performed her

        assigned work in a successful and competent manner on behalf of defendant.

7       Plaintiff Fisher suffered from one or more disabling conditions inclusive of post-traumatic

        stress disorder andlor related stress/anxiety conditions during the course of her employment

        with defendant, which conditions were known to defendant USD 458 at all times relevant

        to the matters at issue in this action.



             COIINT I: DISABILITY DISCRIMINATION IN VIOLATION OF
                                        42 U-S.C.   1       101 et seo.

8       Plaintiff incorporates all of the foregoing allegations, and further states as follows.

9       Plaintiff served defendant USD 458 as the Family and Consumer Sciences Educator at

       Basehor-Linwood Middle School, in a highly appropriate and productive manner for over

       two years, until her involuntary termination from employment with USD 458 in March,

       2018.

10.    Plaintiff Fisher successfully performed her duties at a satisfactory level throughout the

       duration of her active employment with defendant at USD 458.

11     During the course of her employment with defendant USD 458, plaintiff Fisher possessed

       one or more disability conditions, including post-traumatic stress disorder andlor related

       stress/anxiety conditions which substantially impaired one or more           of her major life

                                                        2
      Case 2:18-cv-02664-DDC-GEB Document 1-1 Filed 12/05/18 Page 3 of 7




        activities inclusive of her life activities of thinking, concentration, mental processing and

        sleeping.

t2.     As such, plaintiff Fisher was   a   person protected at all times relevant herein by the Americans

        with Disabilities Act,42 U.S.C.       l2l0l   et seq. ("the   ADA").

13.     Plaintiff Fisher's school Principal and immediate supervisor, Amy Garver, was aware of

        plaintiff Fisher's disabling conditions.

14      Amy Garver, acting for and on behalf of defendant USD 458, on one or more occasions

        violated the medical and emotional privacy of plaintiff Fisher in connection with her

        disabling conditions by injecting herself directly into plaintiff Fisher's consultative and/or

       treatment processes with one or more of her treating health care professionals.

15.    Plaintiffls supervisor Amy Garver, and/or other managerial or Human                          Resources

       employees of defendant, wrongfully disclosed information conceming plaintiff Fisher's

       disabling condition to co-workers, breaching her medical privacy rights and protections.

16.    Plaintiff was further forced to take a Leave of Absence commencing in early 2018.

17,    After properly and lawfully registering her concerns           as to her course   of treatment violative

       of the ADA, plaintiff was involuntarily discharged from her employment with defendant

       in March, 2018.

18.    As a result of the foregoing, plaintiff was the victim of unlawful treatment by defendant

       USD 458 in violation of her rights under the ADA.

T9     The actions of defendant as set forth in the preceding paragraphs were unlawful violations

       of plaintiff s rights to be free of unlawful disability discrimination as prohibited by the

       ADA.




                                                       3
      Case 2:18-cv-02664-DDC-GEB Document 1-1 Filed 12/05/18 Page 4 of 7




20      As a direct and proximate result of plaintiffls unlawful treatment by defendant,           as


        referenced above, plaintiff Fisher has incurred actual and compensatory damages in a total

        amount exceeding $75,000.00.

2l      Plaintiff is further entitled to an award of punitive damages in an amount exceeding

        $75,000 due to the malicious and/or reckless conduct of defendant.

22      Plaintiff further is entitled to an award of prejudgment interest arising from defendant's

        unlawful actions, together with her attorney's fees and expenses.



        WHEREFORE, plaintiff Fisher prays for the Court's order against defendant USD 458

granting her judgment as against defendant USD 458 for her actual and compensatory damages in

an amount exceeding.$75,000.00, for punitive damages in an amount exceeding $75,000.00, for

prejudgment interest, for her attorney's fees and expenses, together with such other relief as the

Court deems proper.




                      COUNT     II: RETALIATION IN VIOLATION OF
                                     42 U.S.C. 12101 et seq.

23     Plaintiff incorporates all of the foregoing allegations, and further   states as follows.

24     Plaintiff served defendant USD 458 as the Family and Consumer Sciences Educator at

       Basehor-Linwood Middle School, in a highly appropriate and productive manner for over

       two years, until her involuntary termination from employment with USD 458 in March,

       201 8.


25.    Plaintiff Fisher successfully performed her duties at a satisfactory level throughout the

       duration of her active employment with defendant at USD 458.


                                                 4
      Case 2:18-cv-02664-DDC-GEB Document 1-1 Filed 12/05/18 Page 5 of 7




26      During the course of her employment with defendant USD 458, plaintiff Fisher possessed

        one or more disability conditions, including post-traumatic stress disorder and/or related

        stress/anxiety conditions which substantially impaired one or more         of her major life
        activities inclusive of her life activities of thinking, concentration, mental processing and

        sleeping.

27.     Plaintiff Fisher's school Principal and immediate supervisor, Amy Garver, was aware of

        plaintiff Fisher's disabling conditions.

28      Amy Garver, acting for and on behalf of defendant USD 458, on one or more occasions

        violated the medical and emotional privacy of plaintiff Fisher in connection with her

        disabling conditions by injecting herself directly into plaintiff Fisher's consultative and/or

       treatment processes with one or more of her treating health care professionals.

29.    Plaintifls supervisor Amy Garver, and/or other managerial or Human                  Resources

       employees of defendant, wrongfully disclosed information concerning plaintiff Fisher's

       disabling condition to co-workers, breaching her medical privacy rights and protections.

30.    Plaintiff was further forced to take a Leave of Absence commencing in early 2018.

31.    After properly and lawfully registering her concerns as to her course of treatment violative

       of the ADA to both USD 458 officials and the Equal                 Employment Opportunity

       Commission, plaintiff was involuntarily discharged from her employment with defendant

       in March, 2018 in retaliation for the same and, more generally, for seeking recognition of

       her rights under the ADA..

32.    As a result of the foregoing, plaintiff was the victim of unlawful treatment by defendant

       USD 458 in violation of her rights under the ADA.




                                                   5
      Case 2:18-cv-02664-DDC-GEB Document 1-1 Filed 12/05/18 Page 6 of 7




JJ.     The actions of defendant as set forth in the preceding paragraphs were unlawful violations

        of plaintiff s rights to be free of unlawful disability-based retaliation as prohibited by the

        ADA, 42 U.S.C.    I2l0l   et seq.

34.     As a direct and proximate result of plaintiffs unlawful treatment by defendant,            as

       referenced above, plaintiff Fisher has incurred actual and compensatory damages in a total

        amount exceeding $75,000.00.

35.    Plaintiff is further entitled to an award of punitive damages in an amount exceeding

        $75,000 due to the malicious and/or reckless conduct of defendant

36.    Plaintiff further is entitled to an award of prejudgment interest arising from defendant's

       unlawful actions, together with her attorney's fees and expenses.



       WHEREFORE, plaintiff Fisher prays for the Court's order against defendant USD 458

granting her judgment as against defendant USD 458 for her actual and compensatory damages in

an amount exceeding $75,000.00, for punitive damages in an amount exceeding $75,000.00, for

prejudgment interest, for her attorney's fees and expenses, together with such other relief as the

Court deems proper.




                                                  6
Case 2:18-cv-02664-DDC-GEB Document 1-1 Filed 12/05/18 Page 7 of 7




                                 JURY TRIAL DEMANI)

  Plaintiff hereby demands   a   trial by jury   as   to all issues so triable.




                                            Respectfully Submifted,




                                            LAW OFFICES OF ALBERT F. KUHL




                                            /s/ Albert F. Kuhl

                                            Albert F. Kuhl KS #12478
                                            15700 College Blvd., Suite 200
                                            Lenexa, KS 66219
                                            Tel. 913.438,2760
                                            Fax:913.327.8492
                                            Email: Al@KCj oblawyer.com
                                            ATTORNEY FOR PLAINTIFF




                                                 7
